
	
		II
		110th CONGRESS
		1st Session
		S. 2405
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2007
			Mr. Sanders (for
			 himself, Mr. Coleman,
			 Mr. Obama, Ms.
			 Snowe, Mr. Kerry,
			 Mr. Brown, Ms.
			 Collins, Ms. Klobuchar,
			 Mr. Lugar, Mr.
			 Kennedy, Mr. Smith,
			 Mr. Leahy, Mr.
			 Sununu, Mr. Bingaman,
			 Mr. Schumer, Mrs. Clinton, Mr.
			 Casey, Ms. Mikulski,
			 Mr. Menendez, Ms. Stabenow, Mr.
			 Lieberman, Ms. Cantwell,
			 Mr. Biden, and Mrs. Boxer) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Appropriations
		
		A BILL
		To provide additional appropriations for payments under
		  section 2604(e) of the Low-Income Home Energy Assistance Act of
		  1981.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Keeping Americans Warm Act of
			 2007.
		2.AppropriationsIn addition to any amounts appropriated
			 under any other Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008, $1,000,000,000 for
			 making payments under section 2604(e) of the Low-Income Home Energy Assistance
			 Act of 1981 (42 U.S.C. 8623(e)), notwithstanding the designation requirement of
			 section 2602(e) of such Act (42 U.S.C. 8621(e)).
		
